DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 25, 2019 and February 2, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ditty (US-20190258251-A1).

Regarding claim 1, Ditty teaches a method for tracking objects by an autonomous vehicle (see Ditty, Abstract, figure 4, paragraphs 120, 124, 140-145, and 582-583, regarding an autonomous vehicle with controller 100 providing autonomous driving outputs in response to an array of sensor inputs including one or more Light Detection and Ranging (“LIDAR”) sensors 70, capable of performing Object Tracking 3164) comprising: receiving, by one or more computing devices of the autonomous vehicle, sensor data collected during a plurality of spins by a sensor of the autonomous vehicle including a first spin and a second spin, the sensor data including one or more clusters corresponding to one or more objects detected in an environment around the autonomous vehicle (see Ditty, Abstract, figure 24, paragraphs 120, 124, 140-145, 314-315, and 582-583, regarding LIDAR sensors 300 (that) provide inputs (receiving sensor data) to the Primary Computer (On-Board Computer) (100), an example of a computing device of an autonomous vehicle, and processing  “LIDAR data used to represent a cylindrical depth map (taking one sweep (spin) and representing it as a depth image). Other embodiments perform motion-based detection in two subsequent aligned LIDAR scans (plurality of spins) after taking out the effects of ego-motion”, resulting in “detection bounding boxes” map (of an environment around the autonomous vehicle) of “object cores (clusters). Separate class maps may determine the sub-classes of (corresponding) objects”); associating, by the one or more computing devices, a given cluster from the first spin to a given cluster from the second spin as corresponding to a given detected object of the one or more detected objects in the environment; setting, by the one or more computing devices, a current estimated motion (see Ditty, figure 42, paragraphs 120, 124, 140-145, 546-550, and 582-583, regarding Feature Tracking 3150 supporting advanced trajectory estimation 3030a as well as object tracking 3010, whereby iterative closest point alignment between frames is performed “by tracking the first (spin) frame (the reference) as a depth map 3304 and the second (spin) as a 3D point cloud” for an initial estimated value (trajectory), an example of an estimated motion characteristic); adjusting, by the one or more computing devices based on the current estimated motion characteristic, one or more points in the given cluster from the second spin and one or more points in the given cluster from the first spin to obtain adjusted clusters (see Ditty, figure 42, paragraphs 120, 124, 140-145, and, 546-550, regarding Lidar ICP (Iterative Closest Point Alignment) 3152, that aligns (adjusts) iteratively, “by tracking the first (spin) frame (the reference) as a depth map 3304 and the second (spin) as a 3D point cloud”, whereby a 3D point cloud may be one or more points in a given cluster); determining, by the one or more computing devices using a surface matching algorithm, an adjusted motion characteristic based on the adjusted clusters (see Ditty, figure 42, paragraphs 120, 124, 140-145, and, 546-550, regarding Lidar ICP (Iterative Closest Point Alignment) 3152, an example of a surface matching algorithm); and controlling, by the one or more computing devices, the autonomous vehicle based on the adjusted motion characteristic of the given detected object (see Ditty, Abstract, figure 4, paragraphs 120, 124, 140-145, and 582-583, regarding “Self-driving vehicle (50) preferably includes one or more LIDAR sensors (70), which are often used for object and pedestrian detection, emergency braking, and collision avoidance.”, whereby a collision avoidance is an example of a controlling of an autonomous vehicle based on adjusted motion characteristic of a given detected object).

Regarding claim 2, Ditty teaches the method of claim 1, including further comprising: comparing, by the one or more computing devices, the current estimated motion characteristic with the adjusted motion characteristic (see Ditty, figure 42, paragraphs 120, 124, 140-145, 486, 512-513, and 546-550, regarding Basic Trajectory Estimation 3030 (current estimated motion characteristic) and Lidar ICP (Iterative Closest Point Alignment) 3152, an example of an adjusted (aligned) motion characteristic, compared in Obstacle Perception 3010); determining, by the one or more computing devices, that the current estimated motion characteristic is within a predetermined tolerance with the adjusted motion characteristic (see Ditty, figure 42, paragraphs 120, 124, 140-145, 486, 512-513, and 546-550, regarding Basic Trajectory Estimation 3030 (current estimated motion characteristic) and Lidar ICP (Iterative Closest Point Alignment) 3152, an example of an adjusted (aligned) motion characteristic, compared in Obstacle Perception 3010, whereby a “best matching depth in a very small region in the depth map is found (if the distance differs a lot, then the point is rejected for robustness)”, an example of where a distance of a trajectory estimation is within a predetermined tolerance (distance) of an adjusted (aligned) motion characteristic); and determining, by the one or more computing devices based on determining that the current estimated motion characteristic is within the predetermined tolerance, that clusters having one or more (see Ditty, figure 42, paragraphs 120, 124, 140-145, 486, 512-513, and 546-550, regarding Basic Trajectory Estimation 3030 (current estimated motion characteristic) and Lidar ICP (Iterative Closest Point Alignment) 3152, whereby “After the alignment is performed, the correlation between the aligned region in the new image and the reference path is checked. If it is too low, the feature track is removed”, as deemed, for example, not sufficiently accurate for updating the pose of that object to affect the controlling of the vehicle).

Regarding claim 3, Ditty teaches the method of claim 1, including further comprising: comparing the current estimated motion characteristic with the adjusted motion characteristic; and determining, that the current estimated motion characteristic is not within a predetermined tolerance with the adjusted motion characteristic (see Ditty, figure 42, paragraphs 120, 124, 140-145, 486, 512-513, and 546-550, regarding Basic Trajectory Estimation 3030 (current estimated motion characteristic) and Lidar ICP (Iterative Closest Point Alignment) 3152, an example of an adjusted (aligned) motion characteristic, compared in Obstacle Perception 3010, whereby a “best matching depth in a very small region in the depth map is found (if the distance differs a lot, then the point is rejected for robustness)”, for example, where a distance of a trajectory estimation may not be within a predetermined tolerance (distance) of an adjusted (aligned) motion characteristic, and therefore (rejected) discarded).

Regarding claim 4, Ditty teaches the method of claim 3, including wherein: determining that the current estimated motion characteristic is not within the predetermined tolerance with the adjusted motion characteristic indicates that the current estimated motion characteristic has not converged with the adjusted motion characteristic; upon indication that the current estimated motion characteristic has not converged with the adjusted motion characteristic, the method further includes: updating the current estimated motion characteristic; and comparing the updated current estimated motion characteristic with the adjusted motion characteristic (see Ditty, figure 42, paragraphs 120, 124, 140-145, and, 546-550, regarding Lidar ICP (Iterative Closest Point Alignment) 3152, that aligns (adjusts) iteratively, “by tracking the first (spin) frame (the reference) as a depth map 3304 and the second (spin) as a 3D point cloud”, whereby an “alignment is performed, the correlation between the aligned region in the new image (frame) and the reference (frame) path is checked. If it is too low, the feature track is removed. If it is acceptable, but still below a threshold indicating danger of soon failing, the track is accepted but the reference patch is updated”, an example of an estimated motion characteristic not converging with an adjusted motion characteristic, requiring an update of the (reference) current estimated motion characteristic, and furthermore this (comparing) procedure is iterated).


Regarding claim 5, Ditty teaches the method of claim 3, including wherein upon determining that the current estimated motion characteristic is not within the predetermined tolerance: setting the current estimated motion characteristic to be equal to the adjusted motion characteristic; adjusting, based on the current estimated motion characteristic, one or more points in the given cluster from the second spin and one or more points in the given cluster from the first spin; determining, using the surface matching algorithm, a second adjusted motion characteristic based on the adjusted clusters; and comparing, the current estimated motion characteristic with the second adjusted motion characteristic; wherein controlling the autonomous vehicle is further based on comparing the current estimated motion characteristic with the second adjusted motion characteristic (see Ditty, figure 42, paragraphs 120, 124, 140-145, and, 546-550, regarding Lidar ICP (Iterative Closest Point Alignment) 3152, an example of a surface matching algorithm, that aligns (adjusts) iteratively, “by tracking the first (spin) frame (the reference) as a depth map 3304 and the second (spin) as a 3D point cloud”, whereby an “alignment is performed, the correlation between the aligned region in the new image (frame) and the reference (frame) path is checked. If it is too low, the feature track is removed. If it is acceptable, but still below a threshold (predetermined tolerance) indicating danger of soon failing, the track is accepted but the reference patch is updated”, such as for example, by setting (replacing) a current estimate motion characteristic (reference patch) equal to the adjusted motion characteristic (of the new image), and furthermore this (comparing) procedure is iterated).

Regarding claim 6, Ditty teaches the method of claim 1, including wherein the first spin is a current spin of the sensor and the second spin is a prior spin last in time before the first spin (see Ditty, figure 42, paragraphs 120, 124, 140-145, and, 546-550, regarding Lidar ICP (Iterative Closest Point Alignment) 3152, an example of a surface matching algorithm, whereby the sampling order for comparison is not temporally limited (constrained), therefore a second spin can occur earlier in time with respect to a first (current) spin).

Regarding claim 7, Ditty teaches the method of claim 1, including wherein the first and second spins are due to rotation of the sensor about an axis (see Ditty, paragraphs 120, 124, 140-145, regarding “a LIDAR sensor (type) that provides 360 degrees horizontal field of view”, an example of rotation (spin) of a sensor about a (vertical) z-axis).

Regarding claim 8, Ditty teaches the method of claim 1, including wherein the adjusting includes moving at least one of the one or more points in the given cluster from the second spin or the one or more points in the given cluster from the first spin to account for a distorted representation of a detected object (see Ditty, figure 43, paragraphs 120, 124, 140-145, 486, 512-513, 535, and 546-550, regarding Basic Trajectory Estimation 3030, and Lidar ICP (Iterative Closest Point Alignment) 3152, capable of “pre-correct(ing) the LIDAR scans for motion using that data (from the Lidar spins)”, such as for example, a distorted representation of a detected object due to relative motion of the object and the ego-motion of the vehicle).

Regarding claim 9, Ditty teaches the method of claim 1, including wherein the surface matching algorithm is an Iterative Closest Point algorithm (see Ditty, figure 42, paragraphs 120, 124, 140-145, and, 546-550, regarding Lidar ICP (Iterative Closest Point Alignment) 3152, an example of a surface matching algorithm).

Regarding claim 10, Ditty teaches the method of claim 1, including wherein the adjusted motion characteristic is a velocity characteristic (see Ditty, figure 43, paragraphs 120, 124, 140-145, 486, 512-513, 535, and 546-550, regarding Basic Trajectory Estimation 3030 (current estimated motion characteristic) of an object “consist of or comprise a 3D point and 3D velocity (characteristic) in the ego-vehicle coordinate system”). 

Regarding claim 11, Ditty teaches a method for tracking objects by an autonomous vehicle (see Ditty, Abstract, figure 4, paragraphs 120, 124, 140-145, and 582-583, regarding an autonomous vehicle with controller 100 providing autonomous driving outputs in response to an array of sensor inputs including one or more Light Detection and Ranging (“LIDAR”) sensors 70, capable of performing Object Tracking 3164), comprising: receiving, by one or more computing devices of the autonomous vehicle, sensor data including a first set of clusters collected from a first set of spins corresponding to a first tracking time point, and a second set of (see Ditty, Abstract, figure 24, paragraphs 120, 124, 140-145, 314-315, and 582-583, regarding LIDAR sensors 300 (that) provide inputs (receiving sensor data) to the Primary Computer (On-Board Computer) (100), an example of a computing device of an autonomous vehicle, and processing  “LIDAR data used to represent a cylindrical depth map (taking one sweep (spin) and representing it as a depth image). Other embodiments perform motion-based detection in two subsequent aligned LIDAR scans (plurality of spins) after taking out the effects of ego-motion”, resulting in “detection bounding boxes” map (of an environment around the autonomous vehicle) of “object cores (clusters), whereby, for example, the clusters may all correspond to a detected object); determining, by the one or more computing devices using a surface matching algorithm, multiple sets of correspondences between the first and second sets of clusters based on a transformation using an initial estimated motion characteristic for the detected object (see Ditty, figure 42, paragraphs 120, 124, 140-145, and, 546-550, regarding Lidar ICP (Iterative Closest Point Alignment) 3152, an example of a surface matching algorithm) capable of correlating a change in pose (transformation); optimizing, by the one or more computing devices, the transformation between the first set of clusters and the second set of clusters based on the multiple sets of correspondences; determining, by the one or more computing devices, one or more motion characteristics based on the optimized transformation (see Ditty, figure 42, paragraphs 120, 124, 140-145, 486, 512-513, and 546-550, regarding Basic Trajectory Estimation 3030 (current estimated motion characteristic) and Lidar ICP (Iterative Closest Point Alignment) 3152, an example of an adjusted (aligned) motion characteristic, compared in Obstacle Perception 3010, whereby a “best matching (optimal)  depth in a very small region in the depth map is (determined) found”, an example of optimizing a transformation); and controlling, by the one or more computing devices, the autonomous vehicle based on the one or more motion characteristics determined for the detected object (see Ditty, Abstract, figure 4, paragraphs 120, 124, 140-145, and 582-583, regarding “Self-driving vehicle (50) preferably includes one or more LIDAR sensors (70), which are often used for object and pedestrian detection, emergency braking, and collision avoidance.”, whereby a collision avoidance is an example of a controlling of an autonomous vehicle based on one or more motion characteristics determined for a detected object).
	
Regarding claim 12, Ditty teaches the method of claim 11, including further comprising: transforming, by the one or more computing devices, the first set of clusters using the optimized transformation to generate a predicted second set of clusters; comparing, by the one or more computing devices, the predicted second set of clusters with the second set of clusters; and determining, by the one or more computing devices, that distances between points in the predicted second set of clusters to corresponding points in the second set of clusters are within a predetermined threshold (see Ditty, figure 42, paragraphs 120, 124, 140-145, 486, 512-513, and 546-550, regarding Basic Trajectory Estimation 3030 (predicted set of clusters) and Lidar ICP (Iterative Closest Point Alignment) 3152, comparing with a measured set of clusters, whereby a “best matching depth in a very small region in the depth map is found (if the distance differs a lot, then the point is rejected for robustness)”, an example of where a distance of a trajectory predicted is within a predetermined threshold (distance) of the measured set of clusters).

Regarding claim 13, Ditty teaches the method of claim 12, including further comprising: determining, by the one or more computing devices using the surface matching algorithm, new multiple sets of correspondences between the first set of clusters and the predicted second set of clusters based on the optimized transformation; re-optimizing, by the one or more computing devices, the optimized transformation between the first set of clusters and the predicted second set of clusters based on the new multiple sets of correspondences; and determining, by the one or more computing devices, one or more new motion characteristics based on the re-optimized transformation; wherein controlling the vehicle is further based on the one or more new motion characteristics (see Ditty, figure 42, paragraphs 120, 124, 140-145, and, 546-550, regarding Lidar ICP (Iterative Closest Point Alignment) 3152, an example of a surface matching algorithm, that aligns (optimized a transformation) iteratively,  whereby “After the alignment is performed, the correlation (correspondence) between the aligned region in the new image and the reference path is checked” and may be deemed either optimal or not to affect the controlling of the vehicle, and furthermore this (comparing) procedure is iterated (re-optimized).

Regarding claim 14, Ditty teaches the method of claim 11, including further comprising: determining, by one or more computing devices, that a spin rate of a sensor obtaining the sensor data is faster than a tracking rate, wherein determining the multiple sets of correspondences is based on the spin rate being faster than the tracking rate (see Ditty, paragraphs 120, 124, 140-145, regarding “a LIDAR sensor (type) that provides 360 degrees horizontal field of view”, an example of rotation (spin) of a sensor about a (vertical) z-axis) that inherently requires a sampling rate at least twice as fast as the signal to be measured, known in the art as the Nyquist rate, therefore, in our case, the spin rate of the sensor must be faster than the tracking rate to obtain usable measurements).

Regarding claim 15, Ditty teaches the method of claim 11, including further comprising: generating, by the one or more computing devices, multiple sets of hypotheses for the surface matching algorithm; determining, by the one or more computing devices, a confidence level for each of the multiple sets of hypotheses; selecting, by the one or more computing devices based on the confidence levels, a subset of the multiple sets of hypotheses, wherein the surface matching algorithm uses the subset of the multiple sets of hypotheses (see Ditty, figure 42, paragraphs 120, 124, 140-145, and, 546-550, regarding Lidar ICP (Iterative Closest Point Alignment) 3152, an example of a surface matching algorithm, that inherently generates multiple sets of hypotheses (object poses) to determine (select) a best fit (match) of the object’s predicted pose with the measured pose, of which a confidence value can be correlated with the degree of best fit (match), and therefore with a predetermined confidence threshold, a subset of the multiple sets of hypotheses (object poses) can be selected).

Regarding claim 16, Ditty teaches the method of claim 11, including further comprising: determining, by the one or more computing devices, that the detected object has a horizontal cross section with asymmetry meeting a set of predetermined rules; and determining, by the one or more computing devices, a yaw rate for the detected object based on the asymmetry meeting the set of predetermined rules (see Ditty, figure 42, paragraphs 120, 124, 140-145, and, 546-550, regarding Lidar ICP (Iterative Closest Point Alignment) 3152, an example of a surface matching algorithm, that inherently compares object poses (pattern matching based on predetermined rules) in order to perform pose alignment, whereby patterns can be based, for example, on asymmetry of an object, such as a horizontal cross section, and therefore by tracking the object pose (pattern) over time, can determine a yaw rate).

Regarding claim 17, Ditty teaches the method of claim 11, including further comprising: accumulating, by the one or more computing devices, clusters from multiple spins associated as corresponding to the detected object into a merged cluster; and classifying, by the one or more computing devices, the detected object based on the merged cluster; wherein controlling the vehicle is further based on the classification (see Ditty, Abstract, figure 24, paragraphs 120, 124, 140-145, 314-315, and 582-583, regarding LIDAR sensors 300 (that) provide inputs (receiving sensor data) to the Primary Computer (On-Board Computer) (100), an example of a computing device of an autonomous vehicle, and processing “LIDAR data used to represent a cylindrical depth map (taking one sweep (spin) and representing it as a depth image). Other embodiments perform motion-based detection in two subsequent aligned LIDAR scans (plurality of spins) after taking out the effects of ego-motion”, resulting in “detection bounding boxes” map (of an environment around the autonomous vehicle) of “object cores (merged clusters). Separate class maps may determine the sub-classes of (corresponding) objects”, an example of object classification that can be used for controlling the vehicle).

Regarding claims 18-19, independent claim 18 is a system for operating a vehicle in an autonomous driving mode performing the identical method for tracking objects by an autonomous vehicle of independent claim 1, and similarly, dependent claim 19 of independent claim 18 further comprising the vehicle controlled by the system of claim 18 that also performs the identical method of claim 1, therefore claims 18-19 are also rejected under 35 U.S.C. 102(a)(1) for the same rationale as claim 1.

Regarding claims 20, independent claim 20 is a system for operating a vehicle in an autonomous driving mode performing the identical method for tracking objects by an autonomous vehicle of independent claim 11, therefore claim 20 is also rejected under 35 U.S.C. 102(a)(1) for the same rationale as claim 11.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-                                                                                                                                                                                                       my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/P.Y.N./Examiner, Art Unit 3661        

November 5, 2021

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661